Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on July 5, 2022.
Claims 1-22 and 24-28 are pending.
Claims 1, 3, 6, 11-16, 18-20, 22, 24 and 27 have been amended.
Claims 23 has been canceled.
Claim 28 has been added.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2007/0294666) in view of Vassiliev (US 2017/0262567).

With respect to Claim 1, Papakipos et al. disclose:
	partitioning a plurality of operations included in program code into a plurality of partitions based on a graph representation of the program code, (using a graph partitioning algorithm or operation dependence graph to find eligible operations to group into compute kernels (partitions), Paragraphs 317 and 318) wherein each partition in the plurality of partitions includes one or more operations; (each computer kernel (partition) performs all or parts of one or more operation requests, Paragraph 35, lines 14-18)
and for each partition in the plurality of partitions, causing a kernel to perform the one or more operations in parallel. (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)
	Papakipos et al. do not disclose:
partitioning a plurality of serial operations included in sequential program code into a plurality of partitions
However, Vassiliev discloses:
partitioning a plurality of serial operations included in sequential program code into a plurality of partitions (the parallel portions and/or the sequential portions of the source code may be partitioned, Paragraph 174, lines 1-3; partitioning parallel and serial source code into multiple code segments or segmented kernels for execution, Abstract and Paragraph 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vassiliev into the teaching of Papakipos et al. to include partitioning a plurality of serial operations included in sequential program code into a plurality of partitions in order to partition serial source code for parallel execution to take advantage of the benefits of parallel execution such as executing code more efficiently.

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
	wherein a first partition included in the plurality of partitions includes a first node that corresponds to a first operation included in the plurality of serial operations. (Papakipos et al., using a graph partitioning algorithm or operation dependence graph to find eligible operations (first node/first operation) to group into compute kernels (partitions), Paragraphs 317 and 318; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)
	
With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Papakipos et al. further disclose:
	further comprising generating the first partition by: 
determining that a first kernel for the first partition is included in a library of kernels that includes an implementation of the first operation; (selecting (determining) from a binary code library the one or more compute kernels (first kernel) that corresponds to the at least one of the one or more operation requests (implementation of the first operation), from Claim 5)
	and adding the first node to the first partition, wherein additional nodes are not added to the first partition. (using a graph partitioning algorithm or operation dependence graph to find eligible operations (first node/first operation) to group into compute kernels (partitions), Paragraphs 317 and 318; if fusibility is not met (additional nodes), they are not added to the compute kernel, Paragraph 318, lines 6-11)

With respect to Claim 8, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	wherein the graph representation comprises a directed acyclic graph. (operations can be organized into a directed acyclic graph (DAG), Paragraph 54)

With respect to Claim 10, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
	further comprising causing a parallel processor to execute a plurality of kernels associated with the plurality of partitions according to a sequence that is associated with the plurality of partitions. (computer kernels are scheduled and executed by a parallel processing system and according to a predefined order, Paragraphs 35 and 360)

	With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
further comprising causing a parallel processor to execute one of the kernels for the plurality of partitions to perform at least one of the plurality of serial operations in parallel. (Papakipos et al., each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
	wherein one of the kernels for the plurality of partitions combines a subset of the plurality of serial operations. (Papakipos et al., determine which operations can be executed together (combined) into a compute kernel (partition), Paragraph 272; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)

With respect to Claim 13, Papakipos et al. disclose:
identifying one or more operations of a computer program to perform in parallel, (determine which operations can be executed together (combined) into a compute kernel (partition) to be executed on a parallel processing computer system, Paragraph 272)
wherein each of the one or more operations corresponds to a different one or more nodes in a sequence of connected graph nodes; (using a graph partitioning algorithm or operation dependence graph to find eligible operations to group into compute kernels (partitions), Paragraphs 317 and 318; operations can be organized into a directed acyclic graph (DAG), Paragraph 54)
generating a kernel to perform the one or more operations in parallel; (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; select and/or generate optimized computer kernels for the operations/program sequence (one or more operations), Paragraph 269, lines 1-6)
and causing the kernel to perform the one or more operations in parallel. (the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)
Papakipos et al. do not disclose:
identifying one or more serial operations of a sequential computer program to perform in parallel
However, Vassiliev discloses:
identifying one or more serial operations of a sequential computer program to perform in parallel (the parallel portions and/or the sequential portions of the source code may be partitioned, Paragraph 174, lines 1-3; partitioning parallel and serial source code into multiple code segments or segmented kernels for execution, Abstract and Paragraph 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vassiliev into the teaching of Papakipos et al. to identifying one or more serial operations of a sequential computer program to perform in parallel in order to partition serial source code for parallel execution to take advantage of the benefits of parallel execution such as executing code more efficiently.

With respect to Claim 14, all the limitations of Claim 13 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
whereupon identification of the one or more serial operations, the one or more serial operations is partitioned into one of a plurality of partitions, (Papakipos et al., using a graph partitioning algorithm or operation dependence graph to find eligible operations (one or more operations) to group into compute kernels (plurality of partitions), Paragraphs 317 and 318; Vassiliev, plurality of serial operations, Abstract and Paragraph 3) and wherein a first partition included in the plurality of partitions includes a first node associated with a first operation included in the one or more serial operations, where each output element from the first node corresponds to one input element to the first node, and a second node where each output element from the second node corresponds to one input element to the second node. (Papakipos et al., see Figure 7(b), example DAG from a program sequence (partition) includes nodes (Op(s)) which has multiple inputs ports and one output port, Paragraph 370; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)

With respect to Claim 15, all the limitations of Claim 13 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
whereupon identification of the one or more serial operations, the one or more serial operations is partitioned into one of a plurality of partitions, (Papakipos et al., using a graph partitioning algorithm or operation dependence graph to find eligible operations (one or more operations) to group into compute kernels (plurality of partitions), Paragraphs 317 and 318; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)
 and wherein a first partition included in the plurality of partitions includes a first node associated with a first operation included in the one or more serial operations, where each output element from the first node corresponds to multiple input elements to the first node, and a second node where each output element from the second node corresponds to multiple input elements to the second node. (Papakipos et al., see Figure 7(b), example DAG from a program sequence (partition) includes nodes (Op(s)) which has multiple inputs ports and one output port, Paragraph 370; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)

With respect to Claim 16, all the limitations of Claim 13 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
wherein the kernel is executed by a parallel processor to perform the one or more serial operations, (Papakipos et al., each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16; Vassiliev, plurality of serial operations, Abstract and Paragraph 3) and wherein the parallel processor performs a read operation and a write operation when executing the kernel. (Papakipos et al., operation requests can include both write and read operations, Paragraphs 129-130)

With respect to Claim 17, all the limitations of Claim 13 have been addressed above; and Papakipos et al. further disclose:
	wherein the sequence of connected graph nodes comprises a directed acyclic graph. (operations can be organized into a directed acyclic graph (DAG), Paragraph 54)

Claims 18-20 are system claims corresponding to the method claims above (Claims 1, 11 and 12) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 11 and 12.

With respect to Claim 21, all the limitations of Claim 1 have been addressed above; and Papakipos et al. further disclose:
further comprising causing a first kernel, for a first partition included in the plurality of partitions, to perform multiple operations in parallel with one another on a parallel processing unit. (each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements in parallel, Paragraph 270, lines 4-16)

With respect to Claim 22, all the limitations of Claim 1 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
wherein the one or more operations for each partition in the plurality of partitions is performed in parallel after partitioning all operations included in the plurality of serial operations. (Papakipos et al., determine which operations to include in the program sequence (partitioning all operations) wherein a computer kernel is selected and/or generated for the operations, Paragraph 269, lines 1-5; after generation of the kernels (partitioning the plurality of operations), each result element (operation) is computed by a compute kernel in parallel, Paragraph 270; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)

With respect to Claim 24, all the limitations of Claim 6 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
further comprising generating the first partition by adding the first node to the first partition, wherein additional nodes are not added to the first partition, (Papakipos et al., using a graph partitioning algorithm or operation dependence graph to find eligible operations (first node/first operation) to group into compute kernels (partitions), Paragraphs 317 and 318; if fusibility is not met (additional nodes), they are not added to the compute kernel, Paragraph 318, lines 6-11) and wherein the first operation is a non-fusable operation that cannot be combined with any other operation of the plurality of serial operations. (Papakipos et al., the scheduling process (partitioning the plurality of operations) continues until the fusible ready list is emptied, none of the operations remaining in the fusible ready list may be fused with those operations comprising the compute kernel under construction (non-fusable operation), none of the operations in the fusible ready list is deemed beneficial to add to the kernel or certain kernel limitations are reached (non-fusable operation), Paragraph 325; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)

With respect to Claim 25, all the limitations of Claim 24 have been addressed above; and Papakipos et al. further disclose:
further comprising, in response to determining that no kernels are available for the first partition, generating a first kernel for the first partition to perform the first operation in parallel. (new compute kernels are created on-demand in the program sequence when no suitable compute kernel exits (generate kernel when no kernels are available), Paragraph 326)

With respect to Claim 26, all the limitations of Claim 24 have been addressed above; and Papakipos et al. further disclose:
further comprising determining that the first node corresponds to the non-fusable operation based, at least in part, on the graph representation. (the scheduling process  continues until the fusible ready list is emptied, none of the operations remaining in the fusible ready list may be fused with those operations comprising the compute kernel under construction (non-fusable operation), none of the operations in the fusible ready list is deemed beneficial to add to the kernel or certain kernel limitations are reached (non-fusable operation), Paragraph 325; scheduling process such as a graph partitioning or dependence graph are used to assign/divide operations between compute kernels, Paragraphs 317-318)

With respect to Claim 27, all the limitations of Claim 13 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
	whereupon identification of the one or more serial operations, the one or more serial operations is partitioned into one of a plurality of partitions to be performed in parallel, (Papakipos et al., using a graph partitioning algorithm or operation dependence graph to find eligible operations (one or more operations) to group into compute kernels (plurality of partitions), Paragraphs 317 and 318; Vassiliev, plurality of serial operations, Abstract and Paragraph 3) wherein the kernel is generated for the one of the plurality of partitions, (Papakipos et al., select and/or generate optimized computer kernels for the operations/program sequence (one of the plurality of partitions), Paragraph 269, lines 1-6) and wherein, prior to causing the kernel to perform the one or more serial operations in parallel, each other partition of the plurality of partitions includes other operations to be performed in parallel. (Papakipos et al., ProgGen can schedule multiple operations into multiple compute kernels simultaneously, Paragraph 326; generating and/or selecting computer kernels for the operations that are executed in parallel, Paragraph 269; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)

With respect to Claim 28, all the limitations of Claim 1 have been addressed above; and Papakipos et al. do not explicitly disclose:
further comprising processing the plurality of partitions to generate a plurality of kernels to perform the plurality of serial operations in parallel, the plurality of kernels comprising, for each partition in the plurality of partitions, the kernel to perform the one or more operations in parallel.
However, Vassiliev discloses:
further comprising processing the plurality of partitions to generate a plurality of kernels to perform the plurality of serial operations in parallel, the plurality of kernels comprising, for each partition in the plurality of partitions, the kernel to perform the one or more operations in parallel. (the parallel portions and/or the sequential portions of the source code may be partitioned, Paragraph 174, lines 1-3; partitioning parallel and serial source code into multiple code segments or segmented kernels for execution (generate a plurality of kernels), Abstract and Paragraph 3; parallel execution by multiple kernels, Paragraph 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vassiliev into the teaching of Papakipos et al. to include processing the plurality of partitions to generate a plurality of kernels to perform the plurality of serial operations in parallel, the plurality of kernels comprising, for each partition in the plurality of partitions, the kernel to perform the one or more operations in parallel in order to partition serial source code for parallel execution to take advantage of the benefits of parallel execution such as executing code more efficiently.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2007/0294666) in view of Vassiliev (US 2017/0262567) and in further view of Gaetan Hains et al. (“Parallel Functional Programming with Arrays”, 1993).

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
	wherein a first partition included in the plurality of partitions includes at least two nodes that correspond to operations. (Papakipos et al., each compute kernel is an executable program or subroutine that runs on one or more processing elements that are part of a parallel processing computer system, Paragraph 35, lines 14-18; the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements (two nodes) in parallel, Paragraph 270, lines 4-16)
Papakipos et al. and Vassiliev do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. and Vassiliev to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
further comprising generating the first partition by: 
determining that a first node of the at least two nodes corresponds to a first operation included in the plurality of serial operations; (Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)
adding the first node to the first partition; (Papakipos et al., fuse together the selection of operations that meet the fusibility criteria, Paragraphs 317-319)
determining that a second node of the at least two nodes is a predecessor of the first node; (Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319)
determining that the second node corresponds to a second operation included in the plurality of serial operations;  (Papakipos et al., determine operations that are eligible to be fused together using an operation dependence graph such that operations are eligible to be fused into a compute kernel once all of their inputs are guaranteed to have been previously computed by this compute kernel or a previously generated one (predecessor), Paragraph 318 and 319; Vassiliev, plurality of serial operations, Abstract and Paragraph 3)
and adding the second node to the first partition. (fuse together the selection of operations that meet the fusibility criteria, Paragraphs 317-319)
Papakipos et al. and Vassiliev do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. and Vassiliev to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
wherein a first kernel is configured for the first partition by combining the first operation with the second operation. (Papakipos et al., determine which operations can be executed together (combined) into a compute kernel (partition), Paragraph 272)
Papakipos et al. and Vassiliev do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. and Vassiliev to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

With respect to Claim 5, all the limitations of Claim 4 have been addressed above; and Papakipos et al. and Vassiliev further disclose:
wherein the first kernel is executed by a parallel processor to perform the first operation and the second operation, (Papakipos et al., the compute kernel is executed in parallel on the selected processing element and can compute multiple result elements (operations) in parallel, Paragraph 270, lines 4-16) and wherein the parallel processor performs a read operation and a write operation when executing the first kernel. (Papakipos et al., operation requests can include both write and read operations, Paragraphs 129-130)
Papakipos et al. and Vassiliev do not explicitly disclose:
the operations are pointwise operations
However, Gaetan Hains et al. disclose:
the operations are pointwise operations (program can include an array instruction set which includes pointwise operations used to determine parallel processing, Page 17, 6.2 Compiler for a non-recursive language, Paragraph 1, lines 8-10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gaetan Hains et al. into the teaching of Papakipos et al. and Vassiliev to include pointwise operations in order to speed up the processing of pointwise operations using parallel processing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Papakipos et al. (US 2007/0294666) Vassiliev (US 2017/0262567) and in further view of Wookey (US 2008/0052676).

With respect to Claim 9, all the limitations of Claim 1 have been addressed above; and Papakipos et al. and Vassiliev do not disclose:
	wherein none of the partitions included in the plurality of partitions has cyclic dependencies on other partitions included in the plurality of partitions. 
	However, Wookey disclose:
wherein none of the partitions included in the plurality of partitions has cyclic dependencies on other partitions included in the plurality of partitions. (identifying and removing any circular references in a dependency model/tree, Paragraph 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wookey into the teaching of Papakipos et al. and Vassiliev to include wherein none of the partitions included in the plurality of partitions has cyclic dependencies on other partitions included in the plurality of partitions in order to find/fix any circular dependency which can cause errors/problems.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 and 24-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
August 2, 2022
/Ted T. Vo/Primary Examiner, Art Unit 2191